Case 20-00010-jkf        Doc 34      Filed 06/02/20 Entered 06/02/20 14:20:13                Desc Main
                                     Document      Page 1 of 9



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                              :    Chapter 7

Joseph Ruggiero,                                    :

               Debtor.           :                       Case No.: 19-11385 (JKF)
________________________________

Margery Bruck, as Administratrix of the :
Estates of Evelyn Kraftsow and
William Kraftsow,                       :

                        Plaintiff,                  :

                v.                                  :

Frankford Plating II, Inc. and                      :
Joseph Ruggiero,
                                                    :
                                 and

Gary F. Seitz, Trustee,                             :

               Defendants.       :                       Adversary No.: 20-00010 (JKF)
________________________________


                                  MEMORANDUM OPINION

Introduction

         Before the Court is the Motion of the Defendants Frankford Plating II, Inc. and

Joseph Ruggiero to dismiss the amended complaint. The motion is opposed by the

Plaintiff. For the reasons which follow, the Motion will be denied.1


1
 As this matter involves the allowance or disallowance of a claim against the estate it is within this
Court’s “core” jurisdiction under 28 U.S.C. § 157(b)(2)(B) (listing among “core” proceedings allowance
and disallowance of claims against the estate).
Case 20-00010-jkf     Doc 34    Filed 06/02/20 Entered 06/02/20 14:20:13         Desc Main
                                Document      Page 2 of 9



Causes of Action

       The amended complaint is comprised of two counts. Count I constitutes an

objection to the Proof of Claim of Defendant Frankford that is in two parts: first, the

claim is not entitled to secured status; and second, it should not even be allowed even

as a general unsecured claim. Count II maintains, in the alternative, that the claim

should be equitably subordinated.

Allegations

       The allegations are as follows: From 1973 until her death in January 1997 Evelyn

Kraftsow was the owner of the real property at 2324 Loney Street in Philadelphia (the

Property) (¶¶ 23, 25). Her surviving son William owned the Property thereafter until his

death in September 2016 (¶¶ 29, 30). On May 25, 2017, a deed to the Property dated

November 2009 and purporting to be signed by the late Eveylyn Kraftsow was filed with

the Recorder of Deeds in Philadelphia (¶ 34). That deed purported to convey the

Property to one Antonio Rossi (Id.). The acknowledgement on that deed was forged (¶

37). In June 2017, a deed purportedly signed by Antonio Rossi conveyed the Property

to the Defendant Joseph Ruggiero (¶ 38). The acknowledgment in the deed to Ruggiero

states that Evelyn Kraftsow—and not Antonio Rossi—appeared before the notary public

(¶ 39) twenty years after her death. After the fraudulent deeds were recorded, the

Defendant Frankford, along with one Jonathan Barger, took possession of the Property,

renovated it, and rented it out (¶ 6). Sometime after July 2017 Margery Bruck, cousin of

the late William Kraftsow, learned of the purported transfers from Evelyn Kraftsow to

Antonio Rossi and from Antonio Rossi to Joseph Ruggiero (¶ 43). In August 2017 Ms.


                                             2
Case 20-00010-jkf     Doc 34     Filed 06/02/20 Entered 06/02/20 14:20:13         Desc Main
                                 Document      Page 3 of 9



Bruck filed a Complaint to Quiet Title as to the Property in the Philadelphia Court of

Common Pleas (¶ 44). In October and December 2017 Ms. Bruck would be appointed

Administratrix of the estates of both Evelyn and William Kraftsow (¶¶ 45, 47). In

December 2017, Defendant Frankford filed a Mechanic’s Lien claim on the Property (¶

48). Sometime in January/February 2018, the parties filed cross-motions in the Quiet

Title action (¶ 57). On the day before the deadline for the Defendants to respond to the

Plaintiff’s summary judgment motion, Ruggiero commenced this Chapter 7 case (¶ 58).

Events in the
Bankruptcy

       Frankford has filed a secured claim in the amount of $146,292.17. It is for work

performed on the Property. See Proof of Claim #4. It asserts secured status as a

mechanic’s lien as defined under Pennsylvania law. The claim prompted the filing of this

adversary proceeding. The Defendants now move to dismiss both counts of the

amended complaint.

Standing and the
Claim Objection

       Beginning with Count I, the Court was initially unsure of whether the Plaintiff qua

creditor has standing to object to the claim. A recent decision from the Bankruptcy Court

for the Middle District of Pennsylvania frames the issue:

       In a Chapter 7 case, the trustee is generally responsible for reviewing and
       objecting to claims. Section 704(a)(5) states that a Chapter 7 trustee shall
       “if a purpose would be served, examine proofs of claim and object to the
       allowance of any claim that is improper.” 11 U.S.C. § 704(a)(5).

       [ ] Further, while the rule states that a “party in interest” may object, the
       Advisory Committee Note to Rule 3007 explains that “ the demands of
       orderly and expeditious administration have led to a recognition that the

                                              3
Case 20-00010-jkf     Doc 34     Filed 06/02/20 Entered 06/02/20 14:20:13         Desc Main
                                 Document      Page 4 of 9



       right to object is generally exercised by the trustee.” Fed. R. Bankr. P.
       3007 (Advisory Committee Note 1983). See Kowal v. Malkemus (In re
       Thompson) 965 F.2d 1136, 1147 (1st Cir.1992) (holding that the general
       rule is that “the chapter 7 trustee alone may interpose objections to proofs
       of claim”); Trauner v. Huffman (In re Trusted Net Media Holdings, LLC),
       334 B.R. 470, 475 (Bankr.N.D.Ga.2005) (“The majority of courts have
       ruled that a chapter 7 trustee alone may file objections to proofs of
       claim.”) Contra In re C.P. Hall Co., 513 B.R. 540, 544 (Bankr.N.D.Ill.2014)
       (holding that a creditor has an unqualified right under § 502(a) to object to
       another creditor's proof of claim in a Chapter 7 case).

       Even courts holding that the Chapter 7 trustee is the proper party in the
       first instance to file objections to claims have granted creditors leave of
       court to file objections if the trustee refuses. Thompson, 965 F.2d at
       1147; In re Bakke, 243 B.R. 753, 755 (Bankr.D.Ariz.1999) (ruling that a
       creditor, with leave of court, may object to a proof of claim if the trustee
       refuses to file an objection after a request by the creditor); Matter of
       Sinclair's Suncoast Seafood, Inc., 140 B.R. 588, 592
       (Bankr.M.D.Fla.1992); 4 Collier on Bankruptcy ¶502.02[2][d] (Alan N.
       Resnick & Henry J. Sommer eds., 16th ed.). [emphasis added]

In re Cremo, 557 B.R. 343, 347 (Bankr. M.D. Pa. 2016). Here, the Trustee has not

indicated that he objects to the Plaintiff challenging the Frankford Proof of claim.

For that reason, the Court will allow the objection to be pressed by the Plaintiff until the

Trustee says otherwise.

Objection to Claim

       The Plaintiff’s objection goes chiefly to the claim of secured status. Plaintiff

disputes Frankford’s assertion of a mechanic’s lien because the law requires the would-

be lienholder to be in contractual privity with the property owner. (¶ 82) The owner of the

Property at the time of the improvements performed by Frankford was the estate of

Evelyn or William Kraftsow, and not either Antonio Rossi or Joseph Ruggiero. (¶ 83)

Neither estate representative ever had a contract with Defendant Frankford as to the



                                              4
Case 20-00010-jkf     Doc 34    Filed 06/02/20 Entered 06/02/20 14:20:13         Desc Main
                                Document      Page 5 of 9



Property and therefore, Frankford never obtained a right to payment as to the Property.

If there was no contractual right to payment, then no lien could attach.

       The Court is constrained to agree that privity is a requirement. The Pennsylvania

mechanics lien statute provides:

       [e]very improvement and the estate or title of the owner in the property
       shall be subject to a lien, to be perfected as herein provided, for the
       payment of all debts due by the owner to the contractor or by the
       contractor to any of his subcontractors for labor or materials furnished in
       the erection or construction, or the alteration or repair of the improvement,
       …

49 P.S. § 1301 [emphasis added]. The statute further defines “contractor” as “one who,

by contract with the owner, express or implied,” provides the improvement to the subject

property. 49 P.S. § 1201(4) [emphasis added]. The Plaintiff alleges that she was the

owner of the Property and at all times relevant and that she never contracted with

Frankford for any alleged improvements. So, for that reason, a mechanic’s lien cannot

arise on the property. See Bohem v. Seabury, 21 A. 674, 141 Pa. 594, 597

(1891) (holding that there can be no lien, unless the work was done or materials

furnished under contract with the owner, or with someone duly authorized by him; a

mere trespasser or volunteer cannot charge the land with a lien). That states a valid

objection to Frankford’s claim of secured status.

       And this result should apply, pleads Plaintiff, not only to the status of the claim

but as to the amount as well. Because such claim is based on fraud, equity requires that

it be disallowed as a general unsecured claim as well. (¶ 84) Implicit in these allegations

is the inability of the Defendant to make out a claim for quantum meruit and unjust

enrichment that would imbue its claim with facial validity. The elements of such claims

                                              5
Case 20-00010-jkf      Doc 34    Filed 06/02/20 Entered 06/02/20 14:20:13          Desc Main
                                 Document      Page 6 of 9



are: “(1) benefits are conferred on one party by another, (2) appreciation of such

benefits by the recipient, and (3) the acceptance and retention of these benefits under

the circumstances such that it would be inequitable or unjust for the recipient to retain

the benefits without payment of value.” In re Nyuyen Vu, 497 B.R. 462, 464-65

(Bankr.E.D. Pa. 2013). If, as Plaintiff maintains, the Property was fraudulently

transferred, the alleged improvements were made without Plaintiff’s knowledge or

consent, and the Property generated rental income which the Plaintiff did not receive,

then it would seem entirely just to deny Frankford any claim for the value of any such

alleged improvements. So, in addition to disallowing secured status, the amended

complaint sufficiently pleads that the amount of the claim should likewise be disallowed

in its entirety.

Count II – Equitable Subordination

        In the second count, the Plaintiff asks that if the claim of Frankford is not to be

recharacterized or disallowed, then it should be at least relegated to junior status under

principles of equitable subordination. In that regard, § 510 provides:

        (c) Notwithstanding subsections (a) and (b) of this section, after notice and
        a hearing, the court may—

        (i) under principles of equitable subordination, subordinate for purposes of
        distribution all or part of an allowed claim to all or part of another allowed
        claim or all or part of an allowed interest to all or part of another allowed
        interest.

11 U.S.C. § 510(c)(1). The Third Circuit has explained that “[b]efore ordering equitable

subordination most courts have required a showing involving the following three

elements: (1) the claimant must have engaged in some type of inequitable conduct, (2)


                                               6
Case 20-00010-jkf     Doc 34     Filed 06/02/20 Entered 06/02/20 14:20:13         Desc Main
                                 Document      Page 7 of 9



the misconduct must have resulted in injury to the creditors or conferred an unfair

advantage on the claimant, and (3) equitable subordination of the claim must not be

inconsistent with the provisions of the Bankruptcy Code.” Citicorp Venture Capital Ltd. v.

Committee of Creditors Holding Unsecured Claims (In re Papercraft Corp.), 160 F.3d

982, 986–987 (3d Cir.1998) citing U.S. v. Noland, 517 U.S. 535, 116 S.Ct. 1524, 134

L.Ed.2d 748 (1996) (describing existing case law as consistent with the three-part test

identified in In re Mobile Steel Co., 563 F.2d 692, 700 (5th Cir.1977)).

       At least for pleading purposes, the amended complaint meets this standard. It

alleges that the Defendants conspired to convey title to property that they did not own

on a forged signature (and acknowledgement) to a straw party and then on to the

Defendant Ruggiero. When the alleged scheme was revealed to the true owner, the

Defendant Frankford asserted a bogus mechanic’s lien claim against the Property in

order to frustrate their claim. This has deprived the Plaintiff of not only the Property

itself, but also rental income which it generated. Subordinating the Defendant’s claim to

that of the Plaintiff is not only fair but does not contravene any other provision of the

Bankruptcy Code. For these reasons, the Court finds that Count II states a claim for

equitable subordination of the Frankford claim.

Defendants’ Arguments
In Support of Dismissal

       In their Memorandum and Reply, the Defendants offer four reasons why

dismissal is warranted. First, it is alleged that the Plaintiff has no claim against Debtor

and for that reason cannot be a plaintiff. Mem. at 9. Second, they assert that the claim is

time-barred. Id. at 11. Third, they contend that the claim is precluded because the

                                              7
Case 20-00010-jkf       Doc 34     Filed 06/02/20 Entered 06/02/20 14:20:13            Desc Main
                                   Document      Page 8 of 9



Plaintiff was required to bring it in the prior, state court proceeding but failed to do so. Id.

at 15. Fourth, and similar to the first argument, they maintain that because the Plaintiff

sustained no damages she lacks standing to be a plaintiff. Id. at 17. Because all of

these arguments raise factual matters better suited for summary judgment,2 they do not

affect the legal viability of what the Court has found to be properly pleaded claims.

Summary

       Nothing in the Defendants’ Memorandum or Reply persuades the Court that

either count is legally insufficient. To the contrary, both counts state claims which would,

if proven, entitle the Plaintiff to relief. For that reason, the Motion to Dismiss will be

denied.

       An appropriate Order follows.


                                                 BY THE COURT



Dated: June 2, 2020                              HONORABLE JEAN K. FITZSIMON
                                                 United States Bankruptcy Judge




2
 The Court is aware that while the timeliness challenge is an affirmative defense, it may be
raised on a motion to dismiss for failure to state a claim if the defect appears on the face of the
pleading. In re Faust, 353 B.R. 94, 101 (Bankr. E.D. Pa. 2006). Here, however, the allegation is
that the Plaintiff filed suit within one month of learning that she had been defrauded so as far as
the complaint relates it, timeliness is not an issue.

                                                 8
Case 20-00010-jkf   Doc 34    Filed 06/02/20 Entered 06/02/20 14:20:13   Desc Main
                              Document      Page 9 of 9



Copies to:

Plaintiff’s Counsel
Irv Ackelsberg, Esquire
LANGER, GROGAN & DIVER P.C.
1717 Arch Street, Suite 4020
Philadelphia, PA 19103

Defendants’ Counsel
Alan B. Kane, Esquire
Law Offices of Alan B. Kane
600 Louis Drive, Suite 201
Warminster, PA 18974

Chapter 7 Trustee
Gary F. Seitz, Esquire
GELLERT SCALI BUSENKELL & BROWN
1628 JFK Blvd, Suite 1901
Philadelphia, PA 19103




                                         9
